SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 24, 2008 TXCO Resources Inc. (Exact name of registrant as specified in its charter) Delaware 0-9120 84-0793089 (State of (Commission File (IRS Employer incorporation) Number) Identification No.) 777 E. Sonterra Blvd., Suite 350 San Antonio, Texas 78258 (Address of principal executive offices) (Zip Code) (210) 496-5300 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1 - Item 5.02: Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On January 24, 2008, TXCO Resources Inc.'s (the "Company") Board of Directors (the "Board") approved new base salaries for its named executive officers and other officers.The new annual base salaries, shown in the table below, are effective January 1, 2008. Name and Position New Base Salary James J. Bookout Vice-President, Chief Operating Officer $220,000 Gary S. Grinsfelder Vice-President Exploration $220,000 M. Frank Russell Vice-President and General Counsel $195,000 P. Mark Stark Vice-President, Treasurer and Chief Financial Officer $235,000 Roberto R. Thomae Corporate Secretary and Vice-President Capital Markets $195,000 The Board also approved grants of restricted stock to non-employee directors and certain executive officers of the Company and authorized James E. Sigmon to make additional grants of restricted common stock under the 2005 Incentive Plan to other employees.Non-employee directors were granted 5,000 shares each that vest one year from the date of grant, except that Mr. Hewitt our newly appointed non-employee director was granted 40,000 shares that vest in three installments over a three-year period. Grants to directors and certain executive officers are shown in the following table. -2 - Name and Position Restricted Shares Granted Vesting Schedule Alan L. Edgar Director 5,000 All shares shall vest on January 24, 2009 Robert L. Foree Director 5,000 All shares shall vest on January 24, 2009 Dennis B. Fitzpatrick Director 5,000 All shares shall vest on January 24, 2009 James L. Hewitt Director 40,000 One-third of the shares shall vest on each of January 24 of 2009, 2010 and 2011. Jon Michael Muckleroy Director 5,000 All shares shall vest on January 24, 2009 Michael J. Pint Director 5,000 All shares shall vest on January 24, 2009 James J. Bookout Vice President, Chief Operating Officer 10,000 One-third of the shares shall vest on each of January 24 of 2009, 2010 and 2011. Gary S. Grinsfelder Vice-President Exploration 10,000 One-third of the shares shall vest on each of January 24 of 2009, 2010 and 2011. M. Frank Russell Vice President and General Counsel 10,000 One-third of the shares shall vest on each of January 24 of 2009, 2010 and 2011. P. Mark Stark Vice President, Treasurer and Chief Financial Officer 10,000 One-third of the shares shall vest on each of January 24 of 2009, 2010 and 2011. Roberto R. Thomae Corporate Secretary and Vice President Capital Markets 10,000 One-third of the shares shall vest on each of January 24 of 2009, 2010 and 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. TXCO Resources Inc. Dated: January 28, 2008 /s/ P. Mark Stark P. Mark Stark Chief Financial Officer (Principal Accounting and Financial Officer) * *
